Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 1 of 9
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 April 21, 2020
                                                                              David J. Bradley, Clerk

                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

        KENNETH JEROME                §   CIVIL ACTION NO.
        GATES,                        §   4:18–cv–3518
        (TDCJ–CID #518458)            §
                   Plaintiff,         §
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
        OFFICER KATHY, et al,         §
                  Defendants.         §
                                      §
                         MEMORANDUM ON DISMISSAL

            Kenneth Jerome Gates is an inmate of the Texas
       Department of Criminal Justice—Correctional Institutions
       Division. He proceeds here pro se and in forma pauperis.
            Gates began this action in September 2018 alleging civil
       rights violations resulting from a denial of due process. He has
       sued by name Officer Kathy, Sergeant Klein, Lieutenant Horac,
       and Sheriff Norworthy. Gates also asserts claims against
       unnamed wardens, parole officers, members of the Classification
       Department, and TDCJ–CID personnel responsible for the
       intake process.
            Upon consideration, the Court dismisses Gates’s claims,
       finding them to lack merit.
                1. Background
            Gates is an inmate of the Powledge Unit in Palestine, Texas,
       which is located within the Tyler Division of the Eastern District
       of Texas. His complaint proceeds under 42 USC § 1983, but its
       basis is not entirely clear. Dkt 1. He also filed an amended
       statement, which is also unclear. Dkt 7.
            Because it was so difficult to understand, the Court ordered
       Gates to provide a supplemental statement answering a list of six
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 2 of 9




       questions regarding the persons involved, the disputed situation,
       the nature of injury, and the requested relief. Dkt 11. Gates
       responded, but he did not succinctly or coherently answer the
       Court’s questions. Dkt 12. The exact nature of his allegations thus
       remains somewhat unclear.
            Pertinent here, the State of Texas has convicted Gates at least
       twice of crimes. Most recently, in 2018, he received a four-year
       sentence for credit- or debit-card abuse. In 1989, he previously
       received a sentence of thirty-five years for burglary of a
       habitation. He claims wrongful imprisonment, contending that
       his newer sentence was supposed to run concurrently with his
       older one. And he asserts that his parole for his earlier sentence
       was wrongfully revoked. Together, he asserts this means he
       should currently be free.
            Gates also appears to complain that when he returned to the
       TDCJ–CID, he received a new identification number, 2216891.
       He asserts that prison officials should have assigned him his
       original TDCJ–CID number, 518458. In January 2019, Gates
       apparently received an identification card with his original TDCJ
       number of 518458. While Gates includes these statements, it is
       not clear how they connect to any wrongful term of
       imprisonment or other injury to him.
            Beyond the four corners of his complaint, the Court has
       reviewed online prison records. These show in more detail that a
       Texas state court in Orange County convicted Gates of burglary
       of a habitation in August 1989. This was Cause Number
       A890090, where he received a prison term of thirty-five years.
       Gates was released on parole on this charge in October 2016.
            Gates was on parole when he committed the new offense of
       credit- or debit-card abuse in March 2018. This was Cause
       Number 15,618, in Burleson County, Texas. Gates appears to
       have pleaded guilty on that charge in exchange for a four-year
       sentence. The trial court sentenced Gates in August 2018 and
       awarded him jail-time credit.
            Online TDCJ–CID records separately show that on
       February 6, 2020, the Board denied Gates release on parole
       because of his criminal history and prior unsuccessful periods of




                                        2
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 3 of 9




       supervision, including probation, parole, or mandatory
       supervision.
            Gates appears to assert that he has been wrongfully
       imprisoned in Cause Number 15,618. Gates states that Burleson
       County officials refused to release him after the trial court
       dismissed the charges against him on September 13, 2018. On
       September 14th of that year, Gates received notice of a parole
       revocation hearing set for September 21st. Gates asserts that
       Burleson County officials falsified records and imposed a four-
       year sentence.
            Gates also appears to assert that the Texas Board of Pardons
       and Paroles revoked his parole in Cause Number A890090. The
       Court made telephone inquiry in this regard to TDCJ–CID. The
       Court learned that Gates’s parole in Cause Number A890090 has
       not been revoked. Instead, the Board currently has under review
       determination whether to revoke his parole in that cause.
            Gates raised similar claims in the Western District of Texas
       in Civil Action Number 1:18–0984, filed on November 15, 2018.
       Noting the lack of clarity, the Western District of Texas
       understood Gates to allege that:
                 o His four-year sentence was supposed to run
                     concurrently with his thirty-five-year sentence for
                     burglary of habitation;
                 o Gates believed his original TDCJ number of 518458
                     would be used to identify him when he returned to
                     prison;
                 o Gates was given a new TDCJ number;
                 o His parole eligibility date and his maximum sentence
                     date were made the same—March 20, 2022; and
                 o The Parole Board made his four-year sentence
                     “aggravated.”
            Gates there sued the Director of the Board of Pardons and
       Paroles, the Board of Pardons and Paroles “Discharges,” and
       Institutional Parole Officer J. Couburn. Gates sought his
       immediate release, $100,000 for wrongful imprisonment, and
       $200,000 for punitive damages. Of note, Gates there submitted a
       copy of a letter from the Texas Board of Criminal Justice, State




                                      3
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 4 of 9




       Counsel for Offenders dated October 29, 2018. That letter
       informed Gates that the Board had not revoked his parole in
       Cause Number A890090. On December 21, 2018, the Western
       District dismissed Gates’s claims as barred by the Eleventh
       Amendment and the doctrine announced in Heck v Humphrey, 512
       US 477, 486–87 (1994).
            Separately, Gates also complains here of exposure to extreme
       heat and denial of adequate medical care at the Pack I Unit. He
       has also presented those claims in Civil Action Number 4:19–
       0529. He filed that action five months after initiating this one.
            In this case, Gates seeks his immediate release on parole,
       $80,000 for wrongful imprisonment, and $300,000 as punitive
       damages.
                 2. Legal standard
            Under 28 USC § 1915A, federal courts are authorized to
       review as soon as practicable a complaint in a civil action in which
       a prisoner sues a governmental entity or officer or employee. The
       court must dismiss any portion of the complaint that is frivolous,
       malicious, or fails to state a claim upon which relief may be
       granted, or seeks monetary relief from a defendant who is
       immune from such relief. 28 USC § 1915A(b).
            A federal court also has the authority under 28 USC
       § 1915(e)(2)(B)(i) to dismiss an action in which the plaintiff is
       proceeding in forma pauperis at any time if the court determines
       that the action is frivolous or malicious.
            A complaint is frivolous if it lacks an arguable basis in law or
       fact. See Denton v Hernandez, 504 US 25, 31 (1992); Richardson v
       Spurlock, 260 F3d 495, 498 (5th Cir 2001). A complaint lacks an
       arguable basis in law if it is based on an indisputably meritless legal
       theory, such as if the complaint alleges the violation of a legal
       interest which clearly does not exist. Davis v Scott, 157 F3d 1003,
       1005 (5th Cir 1998), quoting McCormick v Stalder, 105 F3d 1059,
       1061 (5th Cir 1997).
            A district court may dismiss as malicious an in forma pauperis
       complaint that duplicates allegations of another pending federal
       lawsuit filed by the same plaintiff. Pittman v Moore, 980 F2d 994,
       995 (5th Cir 1993).




                                         4
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 5 of 9




            To sue for damages for an allegedly unconstitutional
       conviction or imprisonment, a § 1983 plaintiff must demonstrate
       that the conviction or sentence has been reversed on direct
       appeal, expunged by executive order, declared invalid by a state
       tribunal authorized to make such a determination, or called into
       question by a federal court’s issuance of a writ of habeas corpus
       under 28 USC § 2254. Heck v Humphrey, 512 US 477, 486–87
       (1994). The Heck rule extends to parole revocation proceedings.
       Jackson v Vannoy, 49 F3d 175, 177 (5th Cir 1995), cert denied, 516
       US 851 (1995). When the underlying criminal proceeding is a
       parole revocation, the question is whether a judgment in favor of
       the plaintiff in the civil action would “call into question the fact
       or duration of parole.” Littles v Board of Pardons and Paroles Division,
       68 F3d 122, 123 (5th Cir 1995). If so, a civil rights lawsuit is
       barred unless the decision of the parole board has been “reversed,
       expunged, set aside, or called into question.” Ibid.
                 3. Analysis
                      a. Claims as to imprisonment and parole
            Gates brings two challenges with respect to his present
       confinement. One concerns the validity of his conviction and
       four-year prison sentence in Cause Number 15,618. The other
       challenges the alleged improper revocation of his parole in Cause
       Number A890090.
            As to the validity of his four-year prison sentence. The Fifth Circuit
       teaches that “[a] § 1983 claim which falls under the rule in Heck
       is legally frivolous unless the conviction or sentence at issue has
       been reversed, expunged, invalidated, or otherwise called into
       question.” Hamilton v Lyons, 74 F3d 99, 102 (5th Cir 1996).
       Indeed, such showing is a prerequisite under Heck. 512 US at
       486–87. Fifth Circuit authority is likewise clear as to the result:
       “Because [plaintiff] is seeking damages pursuant to § 1983 for
       unconstitutional imprisonment and has not satisfied the
       favorable termination requirement of Heck, he is barred from any
       recovery . . .” Randell v Johnson, 227 F3d 300, 301 (5th Cir 2000),
       cert denied, 532 US 971 (2001).
            The crux of Gates’s complaint is that he was improperly
       charged and convicted of credit- or debit-card abuse in Cause
       Number 15,618. Yet he makes no allegation with respect to any



                                           5
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 6 of 9




       favorable termination of that charge. And so a ruling by this
       Court to grant him the relief he seeks would necessarily implicate
       the validity of his conviction in an action to which he pleaded
       guilty. It would also inevitably affect the duration of his
       confinement.
            By these standards, the claim presented by Gates is not
       appropriate for federal court oversight at this time. Until he
       receives a ruling that satisfies the favorable-termination
       requirement of Heck, no action will accrue under § 1983. 512 US
       at 488–89. This makes his claim challenging his conviction for
       credit card abuse legally frivolous within the meaning of sections 28
       USC § 1915(e)(2)(B)(i) and 28 USC § 1915A(b).
            Gates’s claim regarding conviction for credit- or debit-card
       abuse is dismissed with prejudice to being reasserted until the
       Heck conditions are met. See Clarke v Stalder, 154 F3d 186, 191
       (5th Cir 1998); Johnson v McElveen, 101 F3d 423, 424 (5th Cir
       1996).
            As to the alleged revocation of his parole. A cause of action for
       damages under 28 USC § 1983 is barred until the plaintiff can
       demonstrate that the parole-revocation decision has been
       “reversed, expunged, invalidated, or impugned by the grant of a
       writ of habeas corpus.” Heck, 512 US at 489; see also Littles, 68
       F3d at 123.
            As noted, telephone inquiry by the Court confirms that
       Gates’s parole remains under review. The Board has not yet
       revoked his parole, and it may never do so. Until Gates receives
       a ruling that declares his parole-revocation reversed, invalidated,
       or otherwise expunged, he cannot pursue his claim for relief. This
       makes his claim challenging parole revocation legally frivolous
       within the meaning of 28 USC § 1915(e)(2)(B)(i) and 28 USC
       § 1915A(b).
            Gates’s claim regarding parole revocation is dismissed with
       prejudice to being reasserted until the Heck conditions are met.
                     b. Claim based on assignment of new inmate
                          number
            Gates also appears to complain that when he returned to the
       TDCJ–CID, he received a new identification number, 2216891.




                                         6
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 7 of 9




       He asserts that prison officials should have assigned him his
       original TDCJ–CID number, 518458. Apparently, on January 28,
       2019, Gates received an identification card with his original
       TDCJ number of 518458. The Court liberally construes Gates’s
       pleading to assert that prison officials improperly classified him
       due to the assignment of a new inmate number.
            Courts must accord prison officials the widest possible
       deference in the application of policies and practices designed to
       maintain security and preserve internal order. McCord v Maggio,
       910 F2d 1248, 1251 (5th Cir 1990), citing Bell v Wolfish, 441 US
       520, 547 (1979). Except for the limited purpose of correcting
       proven constitutional violations, federal courts are neither
       empowered nor equipped to second-guess prison administrators
       or to engage in prison management. Ruiz v Estelle, 679 F2d 1115,
       1126 (5th Cir 1982) (and cases cited therein), vacated in part on
       other grounds 688 F2d 266 (5th Cir 1982). Prison officials have
       broad administrative and discretionary authority over the
       institutions they manage. Jackson v Cain, 864 F2d 1235, 1247,
       1247–48 (5th Cir 1989), citing Hewitt v Helms, 459 US 460, 467
       (1983). Lawfully incarcerated persons retain only a narrow range
       of protected liberty interests. Ibid. Classification of inmates is one
       of those administrative functions. Ibid.
            Gates’s claim based on the assignment of a new inmate
       number is dismissed as frivolous. 28 USC § 1915(e)(2)(B)(i) and
       28 USC § 1915A(b).
                     c. Official-capacity claims against the Defendants
            Gates asserts claims against unnamed wardens, parole
       officers, members of the Classification Department, and TDCJ–
       CID personnel responsible for the intake process.
            The Eleventh Amendment bars suits for damages against a
       state in federal court. Kentucky v Graham, 473 US 159, 169 (1985).
       Absent waiver, neither a state nor agencies acting under its
       control are subject to suit in federal court. Puerto Rico Aqueduct and
       Sewer Authority v Metcalf & Eddy Inc, 506 US 139, 144 (1993). This
       bar also applies to state officials sued for damages in their official
       capacity. Kentucky, 473 US at 169. To the extent Gates sues the
       Defendants for damages in their official capacities, those claims
       are barred by the Eleventh Amendment.



                                         7
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 8 of 9




                       d. Claims as to extreme heat and denial of
                           adequate medical care
             Gates also complains of exposure to extreme heat and denial
       of adequate medical care. Gates has presented those same claims
       in a later-filed action, Civil Action Number 4:19–0529. His claims
       in this regard are thus malicious under prevailing Fifth Circuit
       standards. See Pittman v Moore, 980 F2d 994, 995 (5th Cir 1993).
       The ability to proceed in forma pauperis does not entitle a plaintiff
       to avoid the ordinary rules of res judicata. Wilson v Lynaugh, 878
       F2d 846, 849–51 (5th Cir 1989), cert denied, 493 US 969 (1989).
             As such, his claims relating to exposure to heat and denial of
       medical care are dismissed as malicious here. But he may continue
       their pursuit in Civil Action Number 4:19–0529.
                 4. Conclusion
             To the extent the action filed by Kenneth Jerome Gates,
       TDCJ–CID #518458, pursues a claim regarding an illegal parole
       revocation in Cause Number A890090, it lacks an arguable basis
       in law. That claim is DISMISSED WITH PREJUDICE under 28 USC
       § 1915(e)(2)(B)(i) and 28 USC § 1915A(b).
             To the extent his action pursues a claim regarding an illegal
       conviction in Cause Number 15,618, it lacks an arguable basis in
       law. That claim is DISMISSED WITH PREJUDICE under 28 USC
       § 1915(e)(2)(B)(i) and 28 USC § 1915A(b).
             To the extent his action pursues a claim regarding improper
       assignment of a new inmate number, it lacks an arguable basis in
       law, and it is DISMISSED WITH PREJUDICE.
            To the extent his action pursues claims against the
       Defendants in their official capacities, they lack an arguable basis
       in law, and they are DISMISSED WITH PREJUDICE.
             To the extent his action pursues claims relating to exposure
       to heat and denial of medical care, these claims duplicate claims
       he has pending in another action. Those same claims here are
       DISMISSED as malicious, but WITHOUT PREJUDICE to him
       continuing pursuit of such claims in 4:19–0529.
             The Court DENIES Gates’s motion for the appointment of
       counsel. Dkt 17. The Court DENIES as moot any other pending
       motions.




                                        8
Case 4:18-cv-03518 Document 19 Filed on 04/21/20 in TXSD Page 9 of 9




          The Court ORDERS that the TDCJ–CID must:
             o Deduct twenty percent of each deposit made to
                  Gates’s inmate trust account when the amount
                  exceeds $10, and
             o Forward payments to the Court until the filing fee
                  obligation of $350 is paid.
          The Clerk of Court will send a copy of this Order to:
             o TDCJ–CID–Office of the General Counsel
                 Capitol Station
                 PO Box 13084
                 Austin, Texas 78711
                 Fax: (512) 936–2159;
              o Inmate Trust Fund
                PO Box 629
                Huntsville, Texas 77342–0629; and
              o Manager of the Three-Strikes List for the
                Southern District of Texas at:
                Three_Strikes@txs.uscourts.gov.
          SO ORDERED.
          Signed on April 21, 2020, at Houston, Texas.


                                 ________________________
                                 Hon. Charles Eskridge
                                 United States District Judge




                                    9
